416 F.2d 971
72 L.R.R.M. (BNA) 2640
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.A.T.I. WAREHOUSE, INC., Respondent.
No. 19394.
United States Court of Appeals Sixth Circuit.
Oct. 24, 1969.

Allen H. Feldman, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Glen M. Bendixsen, Atty., N.L.R.B., Washington, D.C., on brief, for petitioner.
Robert J. Affeldt, Alexandria, Va., for respondent.


1
Before WEICK and McCREE, Circuit and BROOKS,1 District Judge.

ORDER.

2
The National Labor Relations Board has petitioned for enforcement of its order issued against the respondent, A.T.I. Warehouse, Inc.  The decision and order of the Board are reported at 169 N.L.R.B. No. 75.


3
It is concluded that the findings of fact and the order of the Board are supported by substantial evidence on the record as a whole.


4
It is therefore ordered that the order of the Board be and it is hereby enforced.



1
 The Honorable Henry L. Brooks, Chief Judge, United States District Court for the Western District of Kentucky, sitting by designation